Citation Nr: 9901430	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-13 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for gouty arthritis and 
bursitis of multiple joints, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in Atlanta, 
Georgia (hereinafter RO).

During the veterans video hearing before the Board in 
October 1998, the issues of entitlement to service connection 
for a kidney disorder, secondary to the veterans 
service-connected gouty arthritis and bursitis of multiple 
joints was raised.  Additionally, the issue of entitlement to 
a total rating for compensation purposes based upon 
individual unemployability was also raised.  These issues 
have not been addressed and are therefore referred to the RO 
for appropriate disposition.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The United States Court 
of Veterans Appeals (hereinafter Court) has held that 
"[w]here, as here, the record before the [Board] was clearly 
inadequate, remand . . . is required."  Littke v. Derwinski, 
1 Vet.App. 90, 93 (1990).  The Court has also held that the 
"fulfillment of the statutory duty to assist . . . includes 
the conduct of a thorough and contemporaneous medical 
examination. . . ."  Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).  Although the veteran was afforded a VA examination 
in conjunction with his claim for an increased rating for his 
service-connected disability in August 1996, the Board does 
not find this examination to be adequate for appellate 
purposes.  The veteran's medical records were not available 
for review, and as such, all available evidence was not 
considered.  Likewise, pertinent facts were neither 
identified nor evaluated and weighed.  The Court has held 
that the requirement for evaluation of the complete medical 
history of the veteran's condition operated to protect 
veterans against an adverse decision based on a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation.  Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).  In West v. Brown, 7 Vet.App. 70 (1994), the 
Court clearly indicated that the necessity of evaluation of 
the complete medical history applied not only to 
adjudicators, but also to examining physicians and that a 
medical examination that did not reflect reliance upon a 
complete and accurate history was inadequate for rating 
purposes and "frustrates effective judicial review."  

In view of the nature of disabilities involved, the Board 
concludes that a specialized VA examination is needed to 
provide an accurate picture of the claimed disabilities at 
issue on appeal.  38 C.F.R. §§ 3.326, 3.327 (1998).

The veterans service medical records reveal that the veteran 
was seen on several occasions for complaints involving 
multiple joints, to bilateral trochanteric bursitis.  
Subsequent to service discharge, a VA examination conducted 
in February 1968 showed that the veteran complained of hip, 
back, and shoulder pains.  The diagnoses included arthritis 
[and] bursitis, [chronic], multiple (Gout).  Based on this 
examination, a rating decision dated in March 1968, granted 
service connection for gout and a 10 percent disability 
rating was assigned.  The current appeal is based on a rating 
decision dated in February 1997, which recharacterized the 
veterans service-connected disorder as gouty arthritis and 
bursitis of multiple joints, and denied a rating in excess of 
10 percent.  

Gouty arthritis is a systemic disease process.  Bursitis is 
not systemic in nature.  The RO did not specify in February 
1997 rating decision which joints affected by the bursitis 
are service connected.  The residuals of gouty arthritis, and 
bursitis may be evaluated based upon limitation of motion.  
As such the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) 
must also be considered, and that examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet.App. 202 (1995).  

In a statement dated in June 1996, the veteran noted that he 
had been treated for his service-connected disorders at the 
Atlanta, Georgia VA Medical Center during the previous 12 
months.  The RO requested a search for these records on 
several occasions.  There is no response from the VA Medical 
Center of record.  During a videoconference hearing in 
September 1998, the veteran indicated that he was receiving 
on going treatment from private physicians.

Accordingly, this case is remanded for the following actions:

1.  The RO should request the veteran to 
identify all private and VA medical 
facilities where he has received 
treatment for his gout and any orthopedic 
disorders from 1995 to the present.  The 
RO should then obtain all records, which 
are not on file.  The RO should inform 
the veteran that he has the opportunity 
to present additional evidence or 
arguments while the case is in remand 
status at the RO.   Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992). 

2.  Additionally, the RO should request 
pertinent medical records from the VA 
Medical Center in Atlanta, Georgia, from 
1995 to the present.  Any records 
obtained should be associated with the 
claims file.  If there are no such 
records, the response from the VA Medical 
Center should be associated with the 
claims file.

3.  The veteran should be afforded a VA 
examination by a rheumatologist, if 
available, to determine the extent of his 
service-connected disorders of gouty 
arthritis and bursitis.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file and a copy 
of this Remand must be made available to 
the examiner prior to the examination to 
facilitate a thorough, longitudinal 
review of the evidence, and the examiner 
should note in the report that the claims 
file has been reviewed.  The examiner 
should determine as follows:

a).  The examiner is requested to 
identify any joints, if any, affected by 
gouty arthritis and bursitis.  A detailed 
history regarding all affected joints 
should be provided in the report.  

b).  All manifestations of any joints 
affected by gouty arthritis and bursitis 
should be provided, to include the range 
of motion in degrees of all joints so 
affected.  In this regard the examiner 
should be asked to specify what is 
considered the normal range of motion in 
degrees for the affected joints.

c).  With respect to any joint affected 
by gouty arthritis or bursitis, the 
examiner should note whether there is 
weakened movement, excess fatigability, 
or incoordination, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner is also 
requested to report pain which could 
significantly limit functional ability 
during flare-ups or when any affected 
joint is used repeatedly over a period of 
time.  This determination should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.  If 
any determination cannot feasibly be 
made, it should be so indicated.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

5.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998).  If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

6.  Thereafter, the RO should 
readjudicate the issue in appellate 
status, to include a determination as to 
which joints (joint) are affected by the 
gouty arthritis and the service connected 
bursitis.  The RO should also consider 
whether separate ratings are warranted 
for each such affected joint.  The RO 
should also consider the provisions of 
38 C.F.R. §§ 4.40 and 4.45 as set forth 
in the Deluca case.

7.  Thereafter, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).   This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBAs ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
